 

Exhibit 10.1



 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered into
effective as of the date provided below, by and between Concurrent Computer
Corporation (the “Company”) and Derek Elder (“Executive”).

 

WHEREAS, the Company and Executive (“Executive”) previously entered into the
Employment Agreement dated November 18, 2014 (“Agreement”); and

 

WHEREAS, pursuant to the Agreement, the Company granted to Executive a total of
120,000 restricted stock awards (“RSAs”), which RSAs are scheduled to vest in
two equal installments on the first and second anniversaries of the effective
date of the Agreement, provided that Executive remains employed by the Company
on each such vesting date; and

 

WHEREAS, the Company and Executive desire to amend the Agreement to rescind all
of the RSAs previously granted to Executive, and to reflect the Company’s
agreement to grant the Executive additional RSAs and a cash bonus, each as set
forth herein.

 

NOW, THEREFORE, in consideration of Executive’s continued employment with the
Company, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1. Section 4.3 of the Agreement is hereby deleted in its entirety. Executive
agrees, understands and acknowledges that the rescission of the 120,000 RSAs
previously granted under the Agreement, as provided in this Amendment, is
retroactive to the date of grant provided in the Agreement and shall have no
force or effect as of such date.

 

2. In connection with the Executive entering into this Amendment, the Company
shall: (i) pay to the Executive a one-time cash bonus in the amount of $332,400,
less all applicable tax withholdings, within thirty (30) days following the
effective date of this Amendment, and (ii) award to the Executive 45,000 RSAs,
subject to the approval of the Compensation Committee of the Board of Directors
(the “Committee”) and subject to the terms of the Company’s Amended and Restated
2011 Stock Incentive Plan, which shall vest in three (3) equal installments on
the first, second and third anniversaries of the effective date of this
Amendment, provided the Employee is employed by the Company on such vesting
date. Notwithstanding the foregoing, the RSAs shall become 100% vested in the
event Employee’s employment is terminated because of death or Disability. For
purposes of this Amendment, “Disability” shall mean the inability to perform the
essential functions connected with the Employee's duties hereunder, with or
without reasonable accommodation, which inability shall have existed or shall
reasonably be expected to exist for a period of 180 days, even though not
consecutive, in any 24 month period.

 

3. The Company shall also award to the Executive an aggregate of 55,000 RSAs in
January 2016, subject to the approval of the Committee and the Board of
Directors and subject to the terms of the Company’s Amended and Restated 2011
Stock Incentive Plan, with (1) 15,000 RSAs to vest in three (3) equal
installments on the first, second and third anniversaries of the grant date and
(2) 40,000 RSAs to vest on the third anniversary of the grant date, provided in
each case that the Executive is employed by the Company on such vesting date.
Notwithstanding the foregoing, the RSAs shall become 100% vested in the event
the Executive’s employment is terminated because of death or Disability.

 

4. Except as amended herein, the Agreement shall remain in full force and
effect.

 

 

 

 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment this
15th day of October, 2015.

 

 



  CONCURRENT COMPUTER CORPORATION       By:  /s/ Steve Nussrallah   Name:  Steve
Nussrallah   Title:  Chairman                   EXECUTIVE       /s/ Derek Elder
  Derek Elder



 



 

 

 

